DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As an initial matter, for purposes of claim interpretation, the limitation “overlaps with” recited in amended Claim 1 are understood to mean that at least some portion of a “drive interface” overlaps with… a rotation axis of a revolute joint in at least one dimension.  Further, if a “drive interface” is parallel to a rotation axis, then it goes to follow that the drive interface overlaps with the rotation axis.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0174240 to Peng et al., which discloses:
Claim 1: A robot arm (FIGS. 1-3) comprising:
a plurality of limbs 110, 210 articulated relative to each other, the robot arm extending from a robot arm base 100 to a distal limb 210, the distal limb 210 being attached by a revolute joint (proximate reference character 210; the Office notes that a “revolute joint” is commonly understood as a joint with one degree of freedom) to a second limb 110, and the robot arm comprising a motor 220 having a body and a drive shaft configured to drive rotation of the distal 
wherein the body of the motor 220 is within the distal limb 210;
wherein the distal limb 210 carries an attachment point 240 for a tool 400, the attachment point comprising a drive interface (“ball spline nut” Paragraph [0033]) that overlaps with and extends in a direction that is parallel to the rotation axis of the revolute joint, and the distal limb 210 comprises a tool motor 230 having a tool motor body within the distal limb 210, and a tool motor drive shaft (not shown) for driving a drive interface element (a “belt”; see Paragraph [0033]) of the drive interface; and
wherein the motor 220 and the tool motor 230 intersect a common plane perpendicular to the rotation axis of the revolute joint.
Claim 2: The robot arm as claimed in claim 1, wherein the tool motor drive shaft is configured to drive the drive interface element in a direction parallel to the rotation axis of the revolute joint.
Claim 3: The robot arm as claimed in claim 2, wherein the tool motor drive shaft is configured to drive the drive interface element linearly parallel to the rotation axis of the revolute joint.
Claim 5: The robot arm as claimed in claim 1, wherein the drive interface element is offset from the rotation axis of the revolute joint.
Claim 6: The robot arm as claimed in claim 1, wherein the tool motor body is on an opposing side of the rotation axis of the revolute joint to the body of the motor.
Claim 7: The robot arm as claimed in claim 1, wherein the distal limb comprises a housing and the body of the motor and the tool motor body are within the housing.
Claim 8: The robot arm as claimed in claim 7, wherein the body of the motor and the tool motor body are fixed to the housing.
Claim 10: The robot arm as claimed in claim 1, further comprising a plurality of further motors (“first axial motor” Paragraph [0032]) configured to drive relative motion of successive limbs (e.g., second limb 110) of the robot arm about respective joints and each further motor is located proximally of its respective joint.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0174240 to Peng et al., as applied to Claim 1 above, further in view of U.S. Patent Application Publication No. 2016/0136818 to Kitahara et al.
Claim 9: Peng does not disclose wherein the second limb 110 comprises an internally toothed gear disposed about the rotation axis of the revolute joint and the drive shaft carries a gear that engages the internally toothed gear so as to drive rotation of the distal limb 210 relative to the second limb 110 about the revolute joint.
Kitahara teaches a robot similar to Peng wherein a second limb 18 comprises an internally toothed gear 26 (harmonic drive, see Paragraph [0046]) disposed about the rotation axis of a revolute joint (see FIG. 4) and drive shaft of motor 25 carries a gear that engages the internally toothed gear so as to drive rotation of a distal limb 19 relative to the second limb 18 about the 
The Office finds that it would have been obvious to those skilled in the art at the time of filing to modify the “belt cooperated with a pulley” disclosed by Peng, which is driven by motor 220, to be coupled to a harmonic drive, as taught by Kitahara, in order to further reduce power of motor 220 and transmit the result to the distal limb 210.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0174240 to Peng et al., as applied to Claim 1 above.
Claim 11: Peng does not expressly disclose that the belt is configured to releasably attach to the tool 400.
However, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the robot arm disclosed by Peng with a drive interface (i.e., a ball spline nut) that is configured to releasably attach to the tool 400, in order to allow technicians to perform routine maintenance on the robot arm by periodically replacing the belt.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0174240 to Peng et al., as applied to Claim 1, further in view of U.S. Patent Application Publication No. 2002/0148320 to Kimata et al., U.S. Patent Application Publication No. 2016/0136818 to Kitahara et al., and U.S. Patent Application Publication No. 2017/0066131 to Kamikawa et al.
Claim 12: Peng discloses the robot arm as claimed in claim 1, further comprising a module comprising a base 100 attachable to the second limb 110.

a gear engageable by a drive shaft of the motor 220 of the distal limb 210 for driving rotation of the distal limb 210 relative to the second limb 110 about the revolute joint; and
a torque sensor device that attaches the base 100 of the module to the gear.
Kimata teaches a scalar robot which includes at least one bearing (see FIG. 1) for supporting a distal limb 2 and permitting relative rotation of a module 4 and the distal limb 2 about a rotation axis of a revolute joint.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot arm disclosed by Peng to further include at least one bearing for supporting the distal limb 210 and permitting relative rotation of the module 100 and the distal limb 210 about the rotation axis of the said revolute joint, as taught by Kimata, in order to reduce friction between the distal limb 210 and second limb 110 and to increase the lifecycle of the robot arm.
The combination of Peng and Kimata does not disclose or suggest the gear and torque sensor device recited in Claim 12.
Kitahara teaches a robot similar to Peng wherein a second limb 18 comprises an internally toothed gear 26 (harmonic drive, see Paragraph [0046]) disposed about the rotation axis of a revolute joint (see FIG. 4) and drive shaft of motor 25 carries a gear that engages the internally toothed gear so as to drive rotation of a distal limb 19 relative to the second limb 18 about the revolute joint.  A rationale Kitahara provides for the gear 26 is to reduce the power of the motor 25 and transmit the result to the first arm portion 18.  See Paragraph [0046]

The combination of Peng, Kimata, and Kitahara does not disclose or suggest the torque sensor device recited in Claim 12.
Kamikawa teaches a torque sensor device 428/614 that attaches an output of a reduction gear of a robot arm to an output member (Paragraph [0171]).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot arm disclosed by Peng (as modified above by Kitahara and Kimata) to include a torque sensor device to detect torque generated by motor 220, as taught by Kamikawa, in order to protect the motor 220 from being overloaded.

Response to Arguments
Applicant's arguments filed on 02/01/2022 have been fully considered but they are not persuasive.
On Page 8 of Applicant’s 02/01/2022 remarks, Applicant submits that “amended claim 1 recites that the drive interface overlaps with and extends in a direction that is parallel to the rotation axis of the revolute joint. This feature is not disclosed by Peng.”  The Office respectfully disagrees.  The element characterized by the Office as a drive interface does indeed overlap with and extend parallel to the axis characterized as the rotation axis.
Allowable Subject Matter
Claims 4 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2014/0174240 to Peng et al., U.S. Patent Application Publication No. 2002/0148320 to Kimata et al., U.S. Patent Application Publication No. 2016/0136818 to Kitahara et al., and U.S. Patent Application Publication No. 2017/0066131 to Kamikawa et al. are considered to be the closest prior art.  
The closest art does not disclose or suggest each of the features recited in Claims 4, 13, and 16-18.

Conclusion
At least U.S. Patent No. 8,201,472 to Feng and U.S. Patent No. 9,289,898 to Ono, which are not currently relied upon, but are considered pertinent to applicant's disclosure of a body of the motor and the tool motor body which are contained completely inside of a housing which defines the distal limb.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658